Citation Nr: 1203529	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-10 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including secondary to service-connected hypertension.

2.  Entitlement to a rating higher than 20 percent for a right ankle disability, specifically, for sural nerve injury with limitation of motion and arthritis. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to January 1984.

This appeal to the Board of Veterans' Appeals (Board) originated from September 2005 and January 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) concerning his claim for service connection for diabetes mellitus, as well as regarding two other claims involving his knees.

The Board subsequently issued a decision in February 2008 denying this claim for service connection for diabetes mellitus, including as secondary to already 
service-connected hypertension, as well as the claims involving both knees.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC). 

In a December 2009 memorandum decision, the Court vacated the Board's decision denying service connection for diabetes mellitus and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  But with respect to the claims involving the Veteran's knees, the Court affirmed the Board's denial of those claims, so they are no longer at issue.

During the pendency of that appeal to the Court, the RO issued another decision in April 2008 denying an additional claim for a rating higher than 20 percent for a right ankle disability.  The Veteran appealed that decision to the Board, as well.

The Veteran's attorney has since, in July 2010, submitted additional evidence and argument in support of the claim for service connection for diabetes mellitus secondary to the service-connected hypertension.  This additional evidence included several articles suggesting a correlation between hypertension and diabetes.  As a result of this additional evidence, and to comply with the Court's memorandum decision, the Board in turn remanded this claim in August 2010 in order to obtain a medical nexus opinion concerning the likelihood that the Veteran's diabetes mellitus was either caused or aggravated by his 
service-connected hypertension.  That opinion was obtained in December 2010.  The Board also remanded the claim for a rating higher than 20 percent for the right ankle disability because it, too, required further development before being decided on appeal.

More recently, the Veteran has submitted additional articles from various medical journals in support of his contention that his diabetes is secondary to his service-connected hypertension.  Unfortunately, none of these articles was considered by the VA examiner in December 2010.  Also, as the Agency of Original Jurisdiction (AOJ), the RO has not had opportunity to consider these newly submitted articles, either, prior to the Board considering them, and the Veteran has not waived this right.  38 C.F.R. §§ 20.800, 20.1304 (2011).  As a result, the Board is again remanding this claim for service connection for diabetes mellitus, although the Board is going ahead and deciding the claim for a rating higher than 20 percent for the right ankle disability.


FINDING OF FACT

The Veteran's right ankle is not ankylosed and shows no sign of marked malunion or nonunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the right ankle disability involving a sural nerve injury with limitation of motion and arthritis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by means of an October 2007 letter to the Veteran informing him of the evidence required to substantiate this 
increased-rating claim, also apprising him of his and VA's respective responsibilities in obtaining the evidence and information needed to substantiate this claim.  The letter also was sent prior to the initial adjudication of this claim in April 2008, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And, in compliance with Dingess, the letter apprised him of the disability rating and effective date elements of this claim.  Thus, he has received all required notice concerning this claim.  


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with this claim, his right ankle disability initially was examined by VA in December 2007.  But in response to his complaints that this disability had worsened since that examination, the Board remanded this claim in August 2010 to have his right ankle reexamined.  He had this additional examination in December 2010.  So the Board now has the information needed to determine the severity of his right ankle disability in relation to the applicable rating criteria, hence, still additional examination is not needed.  See 38 C.F.R. §§ 3.327, 4.2.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim and has complied with the Board's prior remand directives.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  See also Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to do so is error as a matter of law).  Thus, the Board may proceed with the adjudication of this claim.

II.  Whether a Rating higher than 20 Percent is Warranted for the Right Ankle Disability Involving a Sural Nerve Injury with Limitation of Motion and Arthritis

The Veteran developed a chronic sore and callus on his right ankle and heel while on active duty.  Surgery was performed and unfortunately resulted in damage to the sural nerve; arthritis also developed in his right ankle.  After leaving the military service connection was granted for the sural nerve injury with consequent limitation of motion and arthritis.  The RO eventually granted a 20 percent rating for this disability, also a separate 10 percent rating for a residual scar on the heel.  As well, the Veteran has a separate 0 percent rating for another scar on his right thigh, as a residual of a skin graft.  His other service-connected disability is his hypertension, rated as 10-percent disabling.


In October 2007, the Veteran filed a claim for a rating higher than 20 percent for this right ankle disability.  The RO denied this claim in April 2008, prompting this appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A "staged" rating is appropriate for an increased-rating claim, however, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  VA must employ this practice to compensate the Veteran for any variances in the severity of his disability, irrespective of whether the rating for his disability is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ankle disability is rated as 20-percent disabling under 38 C.F.R. § 4.71a, DCs 8525-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, with the additional code shown after the hyphen.  See 38 C.F.R. § 4.27.  DC 8525 is used to rate disabilities of the posterior tibial nerve, whereas DC 5271 pertains to limitation of motion of the ankle.  However, since pain on account of the arthritis and consequent limitation of motion are the primary symptoms resulting from the sural nerve injury, these are the most relevant considerations when rating this disability.  


A 20 percent rating has been assigned under DC 5271, so concession there is "marked" (and not just in comparison "moderate") limitation of motion of this ankle.  Unfortunately, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  Regardless, since 20 percent is the maximum rating allowed under this diagnostic code, the Board must determine whether any other applicable code provision would permit the assignment of a higher rating for this disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Also, because he already has the highest possible rating of 20 percent provided by DC 5271, and is requesting a still higher rating, the Board also must consider his entitlement to an extra-schedular rating under the additional provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Schedular ratings higher than 20 percent are provided under DC 5270, but only when the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 5270.  Under this other diagnostic code, a higher 30 percent rating is assigned for ankylosis in plantar flexion between 30 and 40 degrees.  The highest rating of 40 percent is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990).  See also Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see, too, Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

At no time since one year prior to filing this increased-rating claim, however, has the Veteran's right ankle ever been described as ankylosed.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (indicating the relevant temporal focus in assessing any variance in the severity of the disability, to determine whether the rating for the disability should be "staged", is from one year before the claim for a higher rating was filed - so, in this case, since October 2006 - until VA makes a final decision on the claim.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Although the mobility of the Veteran's right ankle is limited, it has never been characterized as immobile and, in any event, no fibrous or bony union across the joint (which would indicate consolidation of the joint) has been shown.  In this regard, the December 2007 VA examination report notes that his right ankle demonstrated 5 degrees of extension (dorsiflexion) and 30 degrees of flexion (plantar flexion), while the December 2010 VA examination report notes that his right ankle demonstrated 0 (zero) degrees of dorsiflexion and 30 degrees of plantar flexion.  Inversion and eversion were also possible to 10 degrees in both directions.  In light of these findings, neither report indicates his right ankle is ankylosed.

In addition to these two VA examination reports, the Board also has considered various VA and private treatment records, none of which indicates the Veteran's right ankle is ankylosed.  In fact, expressly to the contrary, a February 2009 VA outpatient treatment record notes that dorsiflexion of this ankle was "full," whereas a September 2008 report notes that range of motion of both ankles was "intact."  These records, therefore, provide compelling evidence against assigning a disability rating higher than 20 percent based on ankylosis, inasmuch as this simply has not been shown.

In sum, the evidence clearly shows the Veteran has retained some measurable range of motion in his right ankle, with no evidence of abduction, adduction, inversion, or eversion deformity indicative of the ankylosis DC 5270 contemplates.


The Board also has considered DC 5262, which provides a 30 percent rating for malunion of the tibia and fibula with marked ankle disability, and a 40 percent rating for nonunion of the tibia and fibula with loose motion requiring a brace.  However, neither VA examination report indicates the Veteran's right ankle is characterized by malunion or nonunion with marked impairment, thereby precluding a higher rating under DC 5262.  In fact, both VA examination reports note that his right ankle is stable.  He was also able to ambulate with no assistive device.  Hence, a rating higher than 20 percent is not warranted under DC 5262.

In addition to these schedular rating criteria, the Board is usually required to consider whether an increased rating is warranted on the basis of functional loss due to pain or pain on movement of the joint, weakness, premature or excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, this is true even if the disability in question does not involve arthritis, which, as mentioned, in this instance it does.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  It is further worth noting that, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

Here, most of the Veteran's claim is based on his complaints of painful motion, including as reflected by his September 2007 hearing testimony.  But when, as here, a musculoskeletal disability is currently rated at the highest schedular rating available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (remand is not appropriate to consider the Deluca factors when the Veteran is already receiving the maximum 10 percent rating under DC 5215).


Lastly, the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's right ankle disability reasonably describe and contemplate the extent and severity of this disability and its associated symptoms.  His complaints of chronic pain and limitation of motion are addressed in the regular schedular rating criteria, so these and his other symptoms are already contemplated by the applicable diagnostic code.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for a rating higher than 20 percent for this right ankle disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim of entitlement to a rating higher than 20 percent for the right ankle disability, specifically, for sural nerve injury with limitation of motion and arthritis, is denied.



REMAND

The Board finds that additional development is needed before it may adjudicate the Veteran's remaining claim for service connection for diabetes mellitus, including secondary to his already service-connected hypertension.  His attorney requested this additional development of this claim in her most recent argument in October 2011, which the Board received in November 2011, as necessary to comply with the Court's December 2009 decision vacating the Board's prior decision concerning this claim.  

The Court stated in its December 2009 decision, "[i]f the appellant obtains evidence from treatises or other authoritative medical writings suggesting a link between his service-connected hypertension and diabetes, this evidence may be sufficient to require VA to obtain a medical opinion."  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal, combined with a doctor's statements, was "adequate to meet the threshold test of plausibility").


To this end, in March 2010 the Veteran submitted a medical article titled Hypertension in Diabetic Patients - Emerging Trends.  The Board therefore remanded this claim in August 2010 directing that he be afforded a VA examination for a medical nexus opinion concerning whether his diabetes is proximately due to, the result of, or chronically aggravated by his service-connected hypertension.  In a December 2010 report, in response, the designated VA compensation examiner indicated that he had reviewed the claims file, including the above medical article, but ultimately determined the Veteran's diabetes mellitus is not proximately due to, the result of, or chronically aggravated by his service-connected hypertension.  

The Veteran, however, has since submitted additional medical articles on the possible relationship between diabetes mellitus and hypertension, including from the New England Journal of Medicine and the Mayo Clinic.  These recently submitted articles were not considered by the VA examiner and could impact his ultimate conclusion as to whether the Veteran's diabetes mellitus was either caused or aggravated by his service-connected hypertension.  In addition, the articles have not been considered by the RO, as the agency of original jurisdiction (AOJ), nor did the Veteran waive his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The Veteran's attorney therefore argues in her most recent October 2011 submission, which, again, the Board received in November 2011, that another remand of this claim is required for additional development and consideration.  The Board agrees such is warranted given the evidence presented.


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Refer the claims file back to the VA examiner that evaluated the Veteran in December 2010 for an addendum to that examination report.  If, for whatever reason, this VA examiner is unavailable to provide this further comment, then have someone else who is equally qualified make the necessary determinations.  In this eventuality, however, the Veteran may need to be reexamined, although this ultimately is left to the designee's discretion.

The examiner, whoever designated, is again requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's diabetes mellitus is proximately due to, the result of, or chronically aggravated by his service-connected hypertension.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


*The purpose of obtaining this additional medical opinion is to give the VA examiner an opportunity to consider additional medical treatise evidence that has been submitted since the prior opinion in December 2010.  So he is asked to consider this additional evidence, including that cited in the representing attorney's most recent October 2011 brief, to determine whether it changes his prior opinion and to specifically discuss why it does or does not.

2.  Then readjudicate this remaining claim in light of the additional evidence, including especially considering this supplemental medical opinion, the newly submitted medical articles, and any other evidence not previously considered.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


